Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Robert S. Caiman, who has been disciplined in the State of New York, is suspended from the practice of law in the State of Illinois for three (3) months, effective June 7, 1999. Respondent Robert S. Caiman shall reimburse the Disciplinary Fund for any Ghent Protection payments arising from his conduct prior to the termination of the period of suspension.